Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott U.S. Patent 5,500,635.
Regarding claim 1, Mott discloses a product which maybe many different items (see abstract) comprising a body (a shoe); at least one piezoelectric sensor (218, 318, 418, 618, 718, 818) carried by the body and configured to detect a touch or impact input on adjacent portions (top portions) of the body; an output device configured to generate audio indicators (sound-emitting unit) (see abstract); and a controller (220) coupled to the output device and the piezoelectric sensor and configured to selectively change the audio indicators based upon the touch input.

Claim 3, Fig.  18 shows the piezoelectric sensor (818) comprises a fastener (850 , 852) comprises a fastener (852) comprising a head (876), and a stud (872) extending from the head and into the body within the blind passageway’ and a piezoelectric sensor circuit (864) coupled to the head of the fastener.
Claim 5, the body comprises a longitudinal path (sole of the shoe) coupled to the blind passageway, and further comprising a wired connection (longitudinal strip with wires embedded, see Fig. 18) extending in the longitudinal path and coupled between the piezoelectric sensor circuit board and the controller.
Claim 7, the output device comprises an audiovisual output ( LED 226, sound-emitting unit or an information display device) (see abstract) configured to generate audiovisual indicators, and wherein the controller is configured to change the audiovisual indicators based upon the touch input.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott.
It is noted that Mott fails to specifically disclose the musical instrumental audio indicators.  However, the type of audio indicators dictated by the play environment and the designer(s) and it would have been a matter of design choice to apply any suitable audio indicators such as musical instrumental for the reason as set forth above.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott in view of Klein US 2009/0191988.
It is noted that Mott fails to teach the use of a wireless transceiver and an ultrasonic sensor as claimed.  However, Klein discloses the use of a real time wireless sensor scoring comprising the use of wireless transceiver [008] configured to wirelessly communicate with a controller (circuit board); and an ultrasonic sensor which can be used in combination with other piezoelectric components see claims 11-15 of Klein.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the structure of Mott with the teachings of Klein for the purpose of enhancing the communication of the structure.
Claims 10-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadel et al U.S. Patent 9,314,694 in view of Mott U.S. Patent 5,500,635.
Nadel et al discloses a climbing frame (30) structure comprising a body comprising a plurality of elongate segments (slides) coupled together; at least one tag/sensor/detector (20) for use in combination with mobile computing device 40 for detecting a physical movement of a user relative to the fixed physical structure 30 (col. 3, lines 39-45).  It is noted that Nadel et al fails to teach the use of piezoelectric sensors, an output device configured to generate audio indicators; and a controller as claimed.  However, as explained above, Mott discloses a product which maybe many different items (see abstract) comprising a body (shoe); at least one piezoelectric sensor (218, 318, 418, 618, 718, 818) carried by the body and configured to detect a touch or impact input on adjacent portions (top portions) of the body; an output device configured to generate audio indicators (sound-emitting unit) (see abstract); and a controller (220) coupled to the output device and the piezoelectric sensor and configured to selectively change the audio indicators based upon the touch input.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the tag/detector/sensor (20) of Nadel et al with the teachings of Mott for the purpose of detecting the impact or contact of a user during play.
Claim 11, Nadel et al discloses the slide having an elongate segment with a major surface, and a blind surface extending inwardly from the major surface; 
Claim 12, Mott teaches the use of a fastener and a piezoelectric sensor circuit (Fig. 18) as explained in the rejection of claim 3 above.
Claim 14, Mott teaches the use of the wired connection as explained in the rejection of claim 5 above.
Claim 16, Mott discloses the use of an audiovisual output device as explained in the rejection of claim 7 above.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadel et al modified by Mott as applied to claims 10 and 12 above, and further in view of Klein US 2009/0191988.
It is noted that the combination of Nadel et al and Mott fails to teach a wireless transceiver as claimed.  However, as explained above, Klein discloses the teaching of the use of a real time wireless sensor scoring comprising the use of wireless transceiver [008] configured to wirelessly communicate with a controller (circuit board.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the structure of the combination of Nadel et al and Mott with the teaching of Klein for the purpose of enhancing the communication of the structure.


Allowable Subject Matter
Claims 4, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711